Defendant was found guilty of the crime of burglary, and appeals from the judgment entered on the verdict and from the order of the court denying his motion for a new trial.
[1] The record discloses that the evidence introduced at the trial of defendant was largely circumstantial, and consisted, on the part of the prosecution, of the testimony of a finger-print expert and of certain alleged admissions of the defendant made to police officers. The defendant denied that he committed the alleged crime, and offered testimony tending to support an alleged alibi. The only contention made by defendant upon this appeal is that the evidence is insufficient to support the verdict of the jury finding him guilty. The questions presented at the trial, as to this phase of the case, were questions of fact. There is to be found in the record evidence of a substantial nature to support the verdict, and under those circumstances this court will not disturb the verdict of the jury. At best there is but a conflict in the evidence.
The judgment and order appealed from are affirmed.
Conrey, P.J., and Houser, J., concurred.